Citation Nr: 1403770	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) for laryngeal hypersensitivity.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 and from January 1998 to January 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in June 2008 and March 2009.  A transcript of each hearing is associated with the Veteran's claims file.

In May 2010, the Board denied an increased initial rating in excess of 30 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand and in September 2010, the Court granted the motion and remanded the case to the Board for further action.  

Thereafter, the Board remanded the matter in March and October 2011 for additional development, before denying the appeal in a June 2012 decision.  The Veteran again appealed, and in August 2013, pursuant to another Joint Motion for Remand, the Court again remanded the matter to the Board.

The issue of entitlement to service connection for the residuals of "exposure to toxic environment at Fort McClellan" has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Court, in its August 2013 Order, remanded the Veteran's claim for an initial rating in excess of 30 percent for laryngeal hypersensitivity only for purposes of referring the matter to the Director of Compensation and Pension for extraschedular consideration.  The 30 percent rating was not disturbed.

As discussed in the June 2012 decision, the Veteran's laryngeal sensitivity has been variously rated, by analogy (see 38 C.F.R. §§ 4.20, 4.27 (2013)), under Diagnostic Codes 6599-6520 (stenosis of the larynx),7203 (stricture of the esophagus), 7204 (spasms of the esophagus), and 7346 (hiatal hernia).  Per the Board's decision, the disability is currently rated under Diagnostic Code 7346.  The evidence demonstrates, however, that no particular code addresses all of the Veteran's symptoms.  In such a case, at the direction of the Court, the matter is to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected laryngeal hypersensitivity under the provisions of 38 C.F.R. § 3.321(b)(1).

2. Then, readjudicate the issue of entitlement to an increased disability rating on an extraschedular basis for service-connected laryngeal hypersensitivity, to include only consideration of whether an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) is appropriate.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before returning the appeal to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

